11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Terry Anthony Valenti,                      * From the 385th District Court
                                              of Midland County,
                                              Trial Court No. CR40880.

Vs. No. 11-14-00256-CR                      * September 15, 2016

The State of Texas,                         * Memorandum Opinion by Bailey, J.
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we reverse the judgment of the trial court, and we render a judgment of
acquittal.